Appeal from a judgment of Steuben County Court (Furfure, J.), entered June 18, 2001, convicting defendant upon his plea of guilty of manslaughter in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of manslaughter in the second degree (Penal Law § 125.15 [1]), defendant contends that he was denied effective assistance of counsel based on defense counsel’s failure to make pretrial motions and that his plea therefore was not knowingly, voluntarily, or intelligently entered. Even assuming, arguendo, that the contention of defendant survives his guilty plea (see People v Brown, 284 AD2d 904, lv denied 96 NY2d 916), we conclude that it lacks merit. “The failure to make pretrial motions does not, by itself, constitute ineffective assistance of counsel” (People v Jurjens, 291 AD2d 839, 840, lv denied 98 NY2d 652; see People v Distaffen, 275 AD2d 948, lv denied 95 NY2d 934; People v Waterman, 229 AD2d 1013). Here, defendant failed to make the requisite showing that defense counsel lacked “strategic or other legitimate explanations” for failing to make such motions (People v Rivera, 71 NY2d 705, 709). The further contention of defendant that defense counsel did not have adequate information to advise him whether to plead guilty is not supported by the record. The plea minutes establish that both defense counsel and defendant received all of the information in the People’s file pertaining to the case. Viewing the evidence, the law, and the circumstances of this case, in totality and as of the time of the representation, we conclude that defendant received meaningful representation (see People v Baldi, 54 NY2d 137, 147). Finally, the bargained-for sentence is neither unduly harsh nor severe. Present — Hayes, J.P., Hurlbutt, Kehoe, Burns and Lawton, JJ.